Williams, P. J., (dissenting).
In its contract with Bethlehem Steel Company, Allied Material Supply Company, which was the primary contractor, agreed: *1 The Contractor * * * expressly covenants and agrees that no liens shall be filed either by the Contractor or by any subcontractor * * * against the property of [Bethlehem] ”.
Thereafter the appellant, Heist Corporation, entered into a written subcontract with Allied which contained the following provision: “ All terms and conditions of the Owner’s Standard *205Contract 2500 with the Contractor will become a part of this agreement.” (Italics added.)
Thus Allied agreed that neither it nor any subcontractor would file a lien, and there is no doubt that this agreement was valid and binding on Allied. (Lien Law, § 34; Cieri Constr. Co. v. Gramercy Constr. Corp., 13 A D 2d 901.) However, standing alone, the primary contract would not prevent Heist from filing a lien. (North American Iron Works v. De Kimpe, Inc., 232 App. Div. 579.) But when Heist signed the subcontract making all of the terms and conditions of the primary contract a part of the subcontract, Heist became bound by all of the terms of such primary contract. (New England Iron Co. v. Gilbert El. R. R. Co., 91 N. Y. 153,165; 4 Williston, Contracts [Jaeger ed.], § 628, p. 901; Restatement, Contracts, § 208, subd. [b], pars, [ii] and [iii].)
In Crabtree v. Elizabeth Arden Sales Corp. (305 N. Y. 48, 55) it was said: 1 ‘ The view last expressed impresses us as the more sound, and, indeed — although several of our cases appear to have gone the other way (see, e.g., Newbery v. Wall, 65 N. Y. 484; Wilson v. Lewiston Mill Co., 150 N. Y. 314)—this court has on a number of occasions approved the rule, and we now definitely adopt it, permitting the signed and unsigned writings to be read together, provided that they clearly refer to the same subject matter or transaction. (See, e.g., Peabody v. Speyers, 56 N. Y. 230; Raubitschek v. Blank, 80 N. Y. 478; Peck v. Vandemark, 99 N. Y. 29; Coe v. Tough, 116 N. Y. 273; Delaware Mills v. Carpenter Bros., 235 N. Y. 537, affg. 200 App. Div. 324.) ”
And this is so whether Heist read the contract or not.
“ In Metzger v. Ætna Ins. Co., 227 N. Y. 411, 416, this court had occasion to state the rule which we believe to be applicable to the present case: £ * * * when a party to a written contract accepts it as a contract he is bound by the stipulations and conditions expressed in it whether he reads them or not. Ignorance through negligence or inexcusable trustfulness will not relieve a party from his contract obligations. He who signs or accepts a written contract, in the absence of fraud or other wrongful act on the part of another contracting party, is conclusively presumed to know its contents and to assent to them and there can be no evidence for the jury as to his understanding of its terms. ’ (See, also, Pimpinello v. Swift & Co., 253 N. Y. 159, 162-163; Amend v. Hurley, 293 N. Y. 587, 595; Matter of Levy [Hirsch], 271 App. Div. 431, 433, affd. 296 N. Y. 837.) ” (Matter of Level Export Corp. [Wolz, Aiken & Co.], 305 N. Y. 82, 87-88.)
*206Thus, the adoption of the primary contract by Heist constituted an express agreement in writing that it would not, as a subcontractor, file a lien.
There is nothing ambiguous or indefinite about the language. I quote it again for the sake of emphasis: “ The Contractor * * * expressly covenants and agrees that no liens shall be filed * * * by any subcontractor (Italics added.)
When Heist commenced work upon this project, it did so with full knowledge of the contents of the primary contract and with complete opportunity to protect itself accordingly. Furthermore, lack of knowledge of the provisions of the prime contract cannot be urged persuasively at this point not only because Heist is bound by the primary contract in any event (Matter of Level Export Corp. [Wolz, Aiken & Co.], supra) but because it is obvious that every provision in a prime contract is important to a subcontractor, who cannot safely enter into or proceed under such a subcontract without knowledge of the entire contract with the owner, and especially when such contract specifically is made a part of the subcontractor’s work agreement.
Further, there is no claim that the owner breached its contract in such manner as to prevent performance by it, so as to bring this case within the scope of such holdings as Kertscher & Co. v. Green (205 N. Y. 522).
Nor is it an answer to this motion for summary judgment to say that denial thereof will not ultimately decide the question because the parties will still have an opportunity to present their positions upon a trial. The very purpose of summary judgment is to obviate trials in cases such as this.
I would affirm the judgment and order appealed from.
Bastow, Goldman and Noonan, JJ., concur in Per Curiam opinion; Williams, P. J,, dissents and votes to affirm in an opinion,
Judgment and order reversed, with costs, and motion denied, without costs.